Dorset, J.
delivered the opinion of the court.
The only question for our consideration is, was there any evidence to he left to a jury, of a contract between John S. Stiles, the executor of George Stiles, and Causten, the appellee, by which the latter was employed by the former as agent for the prosecution of the claim, which might be made on the United Stales, for the injury done to the vessels of the testator, sunk during the late war, for the preservation of the city of Baltimore. We concur with the opinion of the County Court, that there was. Putting out of view the fact, that such a contract was entered into between the testator in Ms üfe-time and Causten,, and it is unquestionable, from the proof in the cause, that a jury might, nay, ought, to infer the existence of an agreement of this kind, between the appellant and the appellee. Upon no other principle can a solution be given to the acts of John S. Stiles. The right of the jury to draw this inference, is not taken away by proof of a contract between the testator and Causten, of which there is no legal proof that John 8. Stiles had any knowledge. The fact of such knowledge, is a matter for the jury to decide upon, after deliberating on all the circumstances in testimony before them. The inference of its existence is not self-evident, or so undeniably true, that the human mind could not doubt on the subject. The County Court were right, therefore, in submitting it to the consideration of the jury. We mean to decide simply the question before us; and to intimate no opinion, as to the appellee’s right to recover on the count for money had and received, in case all his *54services as agent, had been rendered under his contract with George Stiles, the testator.
JUDGMENT AFFIRMED.